Citation Nr: 1524680	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  07-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001.  

This appeal to the  Board of Veterans' Appeals (Board) arose from RO rating decisions. 

In a September 2008 decision, the Board denied  a rating in excess of 50 percent for an acquired psychiatric disorder, variously classified, rated 50 percent disabling, as well as denied a  and entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Memorandum Decision, the Court vacated the Board's decision and remanded the matters to the Board for further action.

In September 2010 the Veteran requested that treatment records from the Psychological Counseling Services be obtained.  In October 2010, the Board remanded the claims to obtain those records.  After the RO requested those records in November and December 2010, all that was received was a report dated in January 2011 but not the records of treatment.  

The matters on appeal were again remanded in December 2011 to obtain the actual treatment records from the Psychological Counseling Services, to ensure up-to-date VA treatment records were available, and afford the Veteran up-to-date VA examinations as to the issues on appeal.

In a November 2012 decision, the Board denied an increased rating for the Veteran's psychiatric disability, and remanded the remaining claim for a TDIU for further action.  Thereafter, the RO continued to deny the claim for a TDIU (as reflected in the January 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  

The Board notes that this appeal is now being processed utilizing the paperless electronic Veterans Benefits Management System (VBMS).  

For the reasons expressed below, the matter remaining on appeal is again being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further AOJ action on the TDIU claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran claims that he cannot work as a result of his service-connected disabilities.  Service connection is currently in effect for: PTSD (rated as 50 percent disabling); and chondromalacia of the left knee with Baker's Cyst (rated as 30 percent disabling).  The Veteran's combined rating has been 70 percent since March 24, 2005.  Thus, the Veteran meets the percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a)(3) (2014). 

In the most recent January 2015 SSOC, it was observed that the Veteran had not completed a VA Form 21-8940; and the claim was denied, in part, on that basis.  The Board observes, however the Veteran did complete such form in October 2011.  On his application for TDIU (VA Form 21-8940), the Veteran reported that he worked as a Forklift driver for Wal-Mart from July 1, 2002 to March 15, 2006.  He indicated that his highest level of education was two years of college.

When adjudicating a TDIU claim, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Although the Veteran was afforded examinations, the record does not include any medical comment addressing the combined functional effects of both of the Veteran's service-connected disabilities on his activities of daily living, to include employment.  Such information is needed to resolve the claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board is mindful that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather, a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 (2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), and given the noted deficiency in the record in this regard, further medical development of this claim is warranted.

Given the Veteran's significant service-connected psychiatric disability, and physical disability, the Board finds that the AOJ should arrange for the Veteran to undergo VA examination by a psychiatrist (M.D.) to obtain the findings needed to resolve this claim.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examinations-sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA treatment, medical records from Durham VA Medical Center (VAMC) have been associated with the Veteran's claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Durham, VAMC all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent employment evidence and/or private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the West Haven VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran provide  updated employment information (if any), and to furnish, or r furnish appropriate authorization to obtain, any pertinent outstanding employment and/or private(non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records/responses received are associated with the claims file, arrange for the Veteran to undergo VA examination by a psychiatrist (M.D.).

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated psychiatrist, and the examination report must include discussion of the Veteran's documented history and assertions.

Based on examination of the Veteran, and full consideration of all pertinent medical and other objective evidence (to include the various VA examination reports of record), the psychiatrist should fully describe the functional effects of the Veteran's service-connected psychiatric disability on his activities of daily living, to include employment.

Then, considering the functional effects of the Veteran's psychiatric disability in combination with the documented functional effects of his service connected chondromalacia of the left knee, the psychiatrist should comment on the combined effects of all service-connected disabilities on the Veteran's ability to perform the mental and physical acts required for gainful employment.

In addressing the above, the examiner should consider and discuss the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s). 

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claim for a TDIU.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for a TDIU, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority. 

9.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



